*489OPINION

Per Curiam:

In Dromiack v. Warden, 96 Nev. 269, 607 P.2d 1145 (1980), this court reversed an order of the district court denying appellant’s petition for a writ of habeas corpus. We held that appellant’s petition sufficiently alleged good cause for failure to raise in any previous proceeding the issues he asserted in the present petition. Cf. Junior v. Warden, 91 Nev. 111, 532 P.2d 1037 (1975). We remanded for an evidentiary hearing on the merits of the petition. On remand the district court denied appellant’s petition without an evidentiary hearing. The state acknowledges that no evidentiary hearing was held and that the district court did not comply with the mandate of our previous opinion in this case. Accordingly, we reverse the order of the district court, and we remand this case for an evidentiary hearing on the merits of appellant’s claims.